ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of PAUL SPEZIALE, formerly of MONTVALE, who was admitted to the bar of this State in 1984, and good cause appearing;
It is ORDERED that PAUL SPEZIALE is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that PAUL SPEZIALE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PAUL SPEZIALE pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that PAUL SPEZIALE comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.